Title: Enclosure: Power of Attorney, 2 January 1794
From: Jefferson, Thomas,Biddle, Clement
To: 



Enclosure
Power of Attorney
Know all men by these presents that I Thomas Jefferson named in a certain letter of Attorney from William Short of the state of Virginia Minister Resident of the US. at the Hague, to me bearing date the 2d. day of April 1793. and now lodged in the bank of the US. by virtue of the power and authority therein given me, do make substitute and appoint John Ross Esquire as well my own as the true and lawful attorney and substitute of the said Wm. Short named in the said letter of Attorney to receive from the Treasury or bank of the US. the interest which shall become due on the stock of different descriptions of the said William Short registered in the proper office of the US. at the seat of government in Philadelphia from this 1st. day of January 1794. to the 1st. day of April next ensuing, and becoming payable on the said 1st. day of April, amounting to three hundred and ninety dollars and sixty two cents: hereby ratifying and confirming the paiment of the said interest to the said John Ross, and the discharge which he shall give for the same, as done by virtue of the power of attorney aforesaid. In witness whereof I have hereunto set my hand and seal this 1st. day of January 1794.

Th: Jefferson
sealed and delivered in the presence.
Thomas Biddle of Phila Clerk.
Clement Biddle not pub


On this 2d. day of January 1794 Thomas Jefferson Esquire acknowledged the above letter of Attorney to be his Act and deed before me Notary at philadelphia


Clement Biddle Notary Pub


